UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-53262 INTREORG SYSTEMS, INC. (Exact name of registrant as specified in its charter) Texas 45-0526215 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 E. Southlake Boulevard, Suite 120-366, Southlake, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (817) 491-8611 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common Stock, no par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of June 30, 2012 (the last business day of the Registrant’s most recently completed second fiscal quarter) was approximately $1,572,152.40. As of April 11, 2013, the Registrant has 12,248,866 shares of common stock outstanding. TABLE OF CONTENTS Page No. Part I Item 1. Business. 4 Item 1A. Risk Factors. 9 Item 1B. Unresolved Staff Comments. 17 Item 2. Properties. 17 Item 3. Legal Proceedings. 17 Item 4. Mine Safety Disclosure. 17 Part II 2 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 17 Item 6. Selected Financial Data. 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 8. Financial Statements and Supplementary Data. 23 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 36 Item 9A. Controls and Procedures. 36 Item 9B. Other Information. 38 Part III Item 10. Directors, Executive Officers and Corporate Governance. 38 Item 11. Executive Compensation. 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 44 Item 13. Certain Relationships and Related Transactions, and Director Independence. 45 Item 14. Principal Accounting Fees and Services. 48 Part IV Item 15. Exhibits, Financial Statement Schedules. 49 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: • our ability to raise sufficient working capital necessary to continue to implement our business plan and satisfy our obligations, • our ability to continue as a going concern, • our ability to develop revenue producing operations, • our ability to establish our brand and effectively compete in our target market, and • risks associated with the external factors that impact our operations, including economic and leisure trends. Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under “Risk Factors” and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in "Item 1A. - Risk Factors".Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 3 Unless specifically set forth to the contrary, when used in this Report the terms “INTREorg,” "we"", "our", the "Company" and similar terms refer to INTREorg Systems, Inc., a Texas corporation.In addition, when used herein and unless specifically set forth to the contrary, “2010” refers to the year ended December 31, 2010, “2011” refers to the year ended December 31, 2011, and “2012” refers to the year ended December 31, 2012. PART I ITEM 1.DESCRIPTION OF BUSINESS. We were organized in Texas in 2003 for the purpose of providing internet consulting and "back office" services to other companies.Our business plan is to become an integrated provider of outsourced information technology ("IT") services, Software as a Service (SaaS) applications, Public Issuer Stock Analytics (PISA) software applications, enterprise support, and business process outsourcing services.Our target market is publicly-traded, emerging growth companies in need of rapidly expanded IT services.Primarily we intend to focus on publicly traded companies to allow us to evaluate the financial position and business situation of prospective clients due to the inherent transparency required with publicly traded firms.Our business plan is to deliver services that include the selection and implementation of packaged software and the design, construction, testing, and integration of new systems. Since inception we have been developing different models to carry out our business plans and provide the services and software we seek to offer to our customers.We have conducted years of test marketing and hours of research and development.While we have always been able to provide standard IT services, our founders wanted to provide a more specialized product and focused services.Over the years, between the trials of a new business and the slowing economy, we experienced managerial and employee turnover and have not always been able to afford to carry out our plans.However, we continued to maintain our SEC reporting and work on finding a product that meets our criteria.We finally established the correct model and management group and are confident that the end result will provide great cost saving and insight to our customers.Finally, in December 2012, we signed our first customer and we are hopeful that business will continue to grow. The primary focus of our outsourcing services will be to assume all of the responsibility of a client's IT organization, including maintaining and supporting a full range of clients' IT and business process infrastructures from network environments to computing systems, and from shrink-wrapped applications to advanced proprietary and acquired application systems.We expect that our outsourcing services segment will provide help desk and infrastructure support around-the-clock for our clients. We expect to offer services under two primary lines of business: •Infrastructure Solutions, and •Consulting and Applications Solutions. 4 Infrastructure Solutions We expect that our Infrastructure Solutions group will be responsible for defining the technology strategies for our clients while actively enforcing Capability Maturity Model Integration (CMMI) methodologies.These methodologies are a process improvement approach designed to help organizations improve their performance.Under our business plan, this group will identify new technology offerings and innovations with the goal of delivering value to our clients.We expect that this group will manage updates and maintain the technology infrastructure for our clients and our company, including networks, data centers, help desks, mainframes, servers, storage, and workspace computing, as well as providing senior technology consultants to assist our clients with more complex technology transformations. We also expect that the group will provide comprehensive monitoring, planning, and safeguarding of IT systems against intrusion by monitoring system and network status, collecting and analyzing data regarding system and network performance, and applying appropriate corrective actions.All of these activities will be designed to either be performed at client facilities or delivered through centralized data processing centers that we expect to maintain. Consulting and Applications Solutions We expect that the Consulting and Applications Services Group will provide consulting and integration services, applications development and management services, and applications outsourcing services to our client base.These services will be designed to be delivered on-site and are expected to include: • enterprise applications implementation and integration; • the development and maintenance of custom and packaged applications; • application systems migration; • testing; • migration of applications from legacy environments to current technologies; and • performing quality assurance functions on custom applications. Because we will be entering a highly competitive market, in an effort to differentiate our company from our competitors we will seek to offer a unique blend of premium IT services designed to assist our clients in improving financial and operational performance across their enterprise.Our goal is to develop business strategies and technology solutions that address their specific needs while providing them with increased competitive advantage.We have developed five core values that, if properly implemented, we believe may differentiate our company from our competition: 1. Delivery Performance.We will base our delivery performance on a carefully designed business plan, utilizing highly-skilled consultants, technical expertise, and well designed implementation and support methodologies. We expect to emphasize strong quality assurance and project management to achieve rapid and successful deployment of our solutions. 2. Flexible Application Delivery.We will seek to provide our clients with sophisticated business software at a fraction of the cost of traditional client-based software delivery by leveraging the inherent flexibility and cost savings of the SaaS software delivery model.We believe that this is an ideal solution for rapidly growing clients that must have scalable solutions for their rapidly changing business environment. 5 3. Vertical Expertise.We intend to combine vertical-industry knowledge with a core of key strategic technologies in an effort to serve clients' needs by offering tailored and innovative strategies and solutions. 4. Technology Excellence.Our goal will be to deliver our services by blending proven software and business practices to build scalable custom solutions. 5. Operational Metrics.We will strive to maintain operational excellence, tracking key performance indicators and well-defined operating metrics to manage our consulting resources, company utilization and gross margins. Market Trading Analysis for Publicly Traded Companies. We have been exploring consulting services for publicly traded companies focusing on data and information regarding their shareholder base and trading activities. It is expected that these services would integrate with both the Infrastructure Solutions and the Consulting and Applications Solutions business strategies that we have developed. There have been exploratory meetings with possible vendors, clients and data providers, but no formal or definitive agreements have been entered as of the date of this Report. Since January 1, 2011, we have been focused on obtaining the licensing for software from PISA (as further described below), which is crucial for providing the consulting services we intend to offer and for researching the viability of pricing structures within the industry. Public Issuer Stock Analytics (PISA) software application “Public Issuer Stock Analytics” refers to a process of analyzing data sources about a public company’s shareholders and shareholdings to generate new knowledge and gain insights about otherwise vague or difficult-to-know aspects of a public company’s public stock. We believe that the knowledge and insights which may be gained from Public Issuer Stock Analytics will be valuable to the financial management of public companies, and would be particularly useful to CEOs, CFOs, corporate counsel, and investor relations (IR) professionals as they monitor their corporate status. PISA Services The PISA software can be used as the enabling technology of a financial services consultancy, or as the technology driven fee-for-access Web site. Specific services include: · Stock inventory modeling; · Monitoring for FD13 compliance:When an issuer, or person acting on its behalf, discloses material nonpublic information to certain enumerated persons (in general, securities market professionals and holders of the issuer's securities who may well trade on the basis of the information), the issuer must make public disclosure of that information; during the normal course of data-mining, FD13 issues may be identified so long as insiders and persons possessing material, non-public information are made known to the issuer.If any such compliance issue is found, the Client Company would be immediately notified via electronic communication detailing the individual and the transaction believed to constitute the compliance issue. · Enforce lock-ups; and, · Improved investor relations. 6 On October 30, 2012, we entered in to an Intellectual Property License and Consulting agreement with Public Issuer Stock Analytics, LLC (“PISA”), a related party, that provides us with the exclusive right to market and sell certain of PISA's proprietary intellectual property/software. PISA further agreed to act as one of our consultants to provide services associated with the intellectual property we licensed.At the time of this Report, we have one client using the consulting services associated with PISA's software on a test basis.Based on these results and the delivery of data employed by our other clients, we intend to start marketing the PISA licensed software application and PISA related consulting services to public companies.We will provide such consulting services as an add-on service in our suite of other services we will offer to our clients. Information Based Sales and Marketing Efforts. We have developed a set of metrics that we believe permits us to assess each client's needs and its potential profitability based on such company's publicly available information.Accordingly, we intend to focus our sales and marketing efforts on companies with readily available public information, such as those who file reports with the SEC.We believe that this approach will allow us to focus our sales and marketing efforts on a legitimate group of potential clients and reduce wasted sales and marketing expenses. We expect to finalize our marketing strategies, and hire and train either in house marketing personnel or engage independent contractors who have expertise in our target markets, at such time as we begin offering our products and services, which we anticipate will occur within the next 6 months to a year, to provide additional capital and resources.Until such time, our marketing strategy will remain as in-person client development meetings with the management teams of public companies. We currently maintain a master service agreement with one client, which provides a good example of the services we can provide to our clients.For instance, pursuant to the terms of the agreement, we will create a dynamic database that logically aggregates, compiles, and rationalizes all disparate and available broker-dealer and shareholder data from known reporting entities and all available relevant sources, including but not limited to, The Depository Trust and Clearing Corporation (DTCC), Cede & Co., Company’s Transfer Agent and Broadridge Financial Solutions, Inc. This is the first step in turning static reporting entity, broker-dealer and shareholder data into a useful and dynamic archival/historic repository. We will further apply our proprietary EQUINTELTM proprietary technology to our client's data, which will enable our client to dynamically search, filter, identify and track movement between reporting entities, broker-dealers and shareholders, by name, holdings, classification, addresses, market maker volume activity, share price and more. In addition, EQUINTELTM proprietary technology will identify imbalances and issued and outstanding shares. Secure internet access to real-time analysis will further enable our client to continually adjust and amend EQUINTELTM proprietary technology settings to meet relevant parameters and evolving conditions. This flexibility provides our client with the ability to maximize broker-dealer/shareholder transparency and knowledge. In addition, EQUINTELTM proprietary technology generates relevant email alerts. In addition to the services described above, our consulting team will be available to provide trusted advisor related consulting services to the client in conjunction with the software they are using. 7 Competition Once we begin our operations, we will be engaged in a highly competitive industry and we will compete with many companies, a number of which are larger, better capitalized, more established and have greater access to resources necessary to produce a competitive advantage.Our competitors will include large, international companies as well as regional and local companies, that provide computer software programs and IT consulting services.Although we may compete with other entities that provide some of the services we provide, we do not believe that there is any other entity that currently provides the entire suite of services and software that we intend to provide to our clients.We believe that most competitors provide some of the services we intend to provide as separate stand alone services and that our ability to combine these services with our software will enhance the demand for our offerings. Because of all the inherent limitations with any new organization, there are no assurances that we will ever be able to effectively compete in our target business.However, once we obtain additional financing and can carry out our business goals, we believe that our core values as described above will provide us with competitive strengths. Customers Over the past two fiscal years, we have signed one client - Rangeford Resources, Inc. (“Rangeford”) - and use the PISA technology for our own shareholder base. Accordingly, the loss of this customer will have a material adverse effect on our business and operations. We currently intend that our clients will consist of smaller, emerging reporting companies that are trying to gain insight on their capitalization to better evaluate their status and the types of corporate actions they may pursue. On October 30, 2012, we entered into a Master Services Agreement with Rangeford pursuant to which we will provide services relating to the PISA software for an annual fee of $30,000 (based on our license agreement with PISA, up to 3% of these fees will be paid to PISA for the first three years of the Rangeford Agreement).The term of the Agreement is one year, and thereafter the agreement renews automatically and remains “evergreen” for succeeding one year terms, unless terminated according to the termination provisions in the agreement. (See, "Certain Relationships and Related Transactions,” and “Director Independence") Intellectual Property We do not currently have any registered trademarks nor do we own any patents.However, our services use EQUINTELTM, a proprietary technology that helps analyze certain data.We intend to apply for the appropriate protection if it becomes necessary. Employees As of April 11, 2013, we had no full time or part time employees.Our executive officers provide certain services dedicated to current corporate and business development activities on an as needed part-time basis. FOR ADDITIONAL INFORMATION We are a reporting company and file annual, quarterly and current reports, proxy statements and other information with the SEC.For further information with respect to the Company, you may read and copy its reports, proxy statements and other information, at the SEC public reference rooms at 100 F.Street, N.E., Washington, D.C. 20549.You can request copies of these documents by writing to the SEC and paying a fee for the copying cost.Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference rooms.The Company’s SEC filings are also available at the SEC’s web site at http://www.sec.gov. 8 Copies of Company’s Annual Reports on Form 10K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are all available onour website (www.intreorg.com) free of charge, within a week after we file same with the SEC or by sending a request for a paper copy to our outside securities counsel: Hunter Taubman Weiss LLP, 17 State Street, Suite 2000, New York, NY 10004 (the information provided on our website at is not part of this Report). ITEM 1A.RISK FACTORS. Although we are not required to provide this information since we are a smaller reporting company, we are voluntarily providing such information in light of the risks associated with our company and our lack of revenue. Before you invest in our securities, you should be aware that there are various risks. You should consider carefully these risk factors, together with all of the other information included in this annual report before you decide to purchase our securities. If any of the following risks and uncertainties develop into actual events, our business, financial condition or results of operations could be materially adversely affected. OUR AUDITORS HAVE RAISED SUBSTANTIAL DOUBTS AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our financial statements have been prepared assuming we will continue as a going concern. Since inception we have experienced recurring losses from operations, which losses have caused an accumulated deficit of approximately $3,400,000 as of December 31, 2012. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.We anticipate that we will continue to incur losses in future periods until we begin reporting generating revenues.There are no assurances that we will be able to raise our revenues to a level which supports profitable operations and provides sufficient funds to pay our obligations.If we are unable to meet those obligations, we could be forced to cease operations in which event investors would lose their entire investment in our company. WE HAVE NOT GENERATED ANY REVENUES AND OUR ABILITY TO PAY OUR OPERATING EXPENSES IS DEPENDENT UPON ADVANCES FROM RELATED PARTIES. For the fiscal year ended December 31, 2012, we reported a net loss of $289,742.We had a working capital deficit of $1,533,783 at December 31, 2012.We have not yet begun generating revenue from our operations and are dependent upon a line of credit or other informal advances from a related party to pay our operating expenses and the continued development of our business plan.There are no assurances this related party will continue to advance funds to us that will satisfy our working capital needs until such time as we are able to raise additional capital or generate sufficient revenues to fund our operating expenses. While we seek ways to continue to operate by securing additional financing resources or alliances or other partnership agreements, we do not at this time have any commitments or agreements that provide for additional capital resources. Our financial condition and the going concern emphasis paragraph may also make it more difficult for us to maintain existing customer relationships and to initiate and secure new customer relationships. 9 WE HAVE HISTORICALLY BEEN, AND MAY CONTINUE TO BE, HEAVILY RELIANT UPON FINANCING FROM RELATED PARTIES, WHICH PRESENTS POTENTIAL CONFLICTS OF INTEREST THAT MAY ADVERSELY AFFECT OUR FINANCIAL CONDITION AND RESULTS OF OPERATIONS. We have historically obtained financing from related parties, including major shareholders, directors and officers, in the form of debt, debt guarantees and issuances of equity securities, to finance working capital growth. These related parties have the ability to exercise significant control over our financing decisions, which may present conflicts of interest regarding the choice of parties from whom we obtain financing, as well as the terms of financing.No assurance can be given that the terms of financing transactions with related parties are or will be as favorable as those that could be obtained in arms’ length negotiations with third parties. WE HAVE A SIGNIFICANT AMOUNT OF DEBT WHICH COULD IMPACT OUR ABILITY TO CONTINUE TO IMPLEMENT OUR BUSINESS PLAN. We have incurred indebtedness totaling $1,579,843 at December 31, 2012, which includes $286,068 in accounts payable, $283,742 in accrued expenses and liabilities, which principally includes accrued interest on our various debt obligations and accrued contingencies and $521,000 in notes payable which are past due.We do not have adequate funds to satisfy the outstanding obligations. The outstanding notes provide that as a result of a default - failure to pay when due, the note holders could declare the notes immediately due and payable.Unless we are able to restructure some or all of this debt, and raise sufficient capital to fund our continued development, our current operations do not generate sufficient cash to pay these obligations, when due. Accordingly, there can be no assurance that we will be able to pay these or other obligations which we may incur in the future and t is unlikely we will be able to continue as a going concern. WE HAVE LIMITED HISTORY AND WE CANNOT ASSURE YOU THAT OUR BUSINESS MODEL WILL BE SUCCESSFUL IN THE FUTURE OR THAT OUR OPERATIONS WILL BE PROFITABLE. Our company was formed in 2003 but we have yet to begin generating revenues from our operations.Accordingly, investors have no operating history upon which to evaluate our business model.There can be no assurances whatsoever that we will be able to successfully implement our business model, penetrate our target markets or attain a wide following for our services.We are subject to all the risks inherent in an early stage enterprise and our prospects must be considered in light of the numerous risks, expenses, delays, problems and difficulties frequently encountered in those businesses. WE ARE DELINQUENT IN OUR TAX FILINGS. We failed to file federal tax returns for the fiscal years ended December 31, 2009 through 2012 and they are open for review by the various tax jurisdictions. We are also required to file Franchise Tax Reports in Texas and we have filed all the required tax forms in Texas. We cannot assure you that we will not incur fines and penalties for failure to file such our federal tax returns. 10 THE COMPANY COMPETES WITH MANY LARGER, WELL CAPITALIZED COMPANIES Our sole officer does not allocate his full time to our business thereby resulting in potential conflicts of interest in his determination as to how much time to devote to our affairs, and this conflict of interest could have a negative impact on our ability to implement our business plan. Our sole officer devotes only approximately 5% of his time and attention to our business and he is engaged in other business endeavors which are unrelated to our company.If his other business affairs require him to devote more substantial amounts of time to such affairs, it could limit his ability to devote time to our affairs and could have a negative impact on our ability to implement our business plan. We cannot assure you that these potential conflicts of interest will be resolved in our favor. WE WILL NEED ADDITIONAL FINANCING WHICH WE MAY NOT BE ABLE TO OBTAIN ON ACCEPTABLE TERMS IF AT ALL. Our current operations are not sufficient to fund our operating expenses and we will need to raise additional working capital to continue to implement our business model, to provide funds for marketing to support our efforts to increase our revenues and for general overhead expenses, including those associated with our reporting obligations under Federal securities laws.Generally, small development stage businesses such as ours which for which there is only a limited public market for their securities face significant difficulties in their efforts to raise equity capital.While to date we have relied upon the relationships of our executive officers and shareholders in our capital raising efforts, there are no assurances that these resources will continually be available to us or provide us with sufficient funding. We do not have any commitments to provide additional capital and there are no assurances we will be able to raise capital upon terms which are favorable to our company.Even if we are able to raise capital, the structure of that capital raise could impact our company and our shareholders in a variety of ways.If we raise additional capital through the issuance of debt, this will result in interest expense.If we raise additional funds through the issuance of equity or convertible debt securities, the percentage ownership of our company held by existing shareholders will be reduced and those shareholders may experience significant dilution.In addition, new securities may contain certain rights, preferences or privileges that are senior to those of our common stock.We cannot assure you that we will be able to raise the working capital as needed in the future on terms acceptable to us, if at all.If we do not raise funds as needed, we may not be able to continue to implement our business plan and it is likely that you would lose your entire investment in our company. WE RELY ON THIRD PARTY TECHNOLOGIES AND IF WE ARE UNABLE TO USE OR INTEGRATE THESE TECHNOLOGIES, OUR PRODUCT AND SERVICE DEVELOPMENT MAY BE DELAYED AND OUR OPERATING RESULTS NEGATIVELY IMPACTED. We rely on certain software that we acquire from third parties, including software that is used to perform key functions. These third-party software licenses may not continue to be available on commercially reasonable terms, and the software may not be appropriately supported, maintained or enhanced by the licensors or manufacturers. The loss of licenses or access to, or inability to support, maintain and enhance any such software could result in increased costs, or in delays or reductions in product shipments until equivalent products can be developed, identified, licensed and integrated, which would likely harm our business. IF WE ARE DEEMED TO BE AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT, WE MAY BE REQUIRED TO INSTITUTE BURDENSOME COMPLIANCE REQUIREMENTS AND OUR ACTIVITIES MAY BE RESTRICTED, WHICH MAY MAKE IT DIFFICULT FOR US TO COMPLETE A BUSINESS COMBINATION. 11 The regulatory scope of the Investment Company Act of 1940, as amended (the "Investment Company Act"), which was enacted principally for the purpose of regulating vehicles for pooled investments in securities, extends generally to companies engaged primarily in the business of investing, reinvesting, owning, holding or trading in securities. The Investment Company Act may, however, also be deemed to be applicable to a company which does not intend to be characterized as an investment company but which, nevertheless, engages in activities which may be deemed to be within the definitional scope of certain provisions of the Investment Company Act.We do not believe that our principal activities will subject us to regulation under the Investment Company Act. However, because our business model provides for, and encourages, us to accept stock of our client companies rather than cash as compensation for our services, there can be no assurance that we will not be deemed to be an investment company. If we are deemed to be an investment company, we may become subject to certain restrictions relating to our activities, including restrictions on the nature of our investments and the issuance of securities, which may create difficulties for future financings.In addition, the Investment Company Act imposes certain requirements on companies deemed to be within its regulatory scope, including registration as an investment company, adoption of a specific form of corporate structure and compliance with certain burdensome reporting, record keeping, voting, proxy, disclosure and other rules and regulations. In the event we are characterized as an investment company, our inability to satisfy such regulatory requirements, whether on a timely basis or at all, would, under certain circumstances, have a material adverse effect on us.If we were deemed to be subject to the Investment Company Act, compliance with these additional regulatory burdens would require additional expenses for which we have not allotted funds and may hinder our ability to consummate a business combination. WE DO NOT CARRY BUSINESS INTERRUPTION OR OTHER INSURANCE, SO WE HAVE TO BEAR LOSSES OURSELVES. We are subject to risk inherent to our business, including equipment failure, theft, natural disasters, industrial accidents, labor disturbances, business interruptions, property damage, product liability, personal injury and death. We do not carry any business interruption insurance or third-party liability insurance or other insurance to cover risks associated with our business. As a result, if we suffer losses, damages or liabilities, including those caused by natural disasters or other events beyond our control and we are unable to make a claim again a third party, we will be required to bear all such losses from our own funds, which could have a material adverse effect on our business, financial condition and results of operations. OUR LIMITED ABILITY TO PROTECT OUR INTELLECTUAL PROPERTY, AND THE POSSIBILITY THAT OUR TECHNOLOGY COULD INADVERTENTLY INFRINGE TECHNOLOGY OWNED BY OTHERS, MAY ADVERSELY AFFECT OUR ABILITY TO COMPETE. We rely on a combination of trade secret laws and confidentiality procedures to protect the technological know-how that comprise much of our intellectual property. We protect our technological know-how pursuant to non-disclosure and non-competition provisions contained in our third party agreements, and agreements with them to keep confidential all information relating to our customers, methods, business and trade secrets. Third parties are also required to acknowledge and recognize that all inventions, trade secrets, works of authorship, developments and other processes made by them during their service term with us are our property. A successful challenge to the ownership of our intellectual property could materially damage our business prospects. Our competitors may assert that our technologies or products infringe on their patents or proprietary rights. We may be required to obtain from others licenses that may not be available on commercially reasonable terms, if at all. Problems with intellectual property rights could increase the cost of our products or delay or preclude our new product development and commercialization. If infringement claims against us are deemed valid, we may not be able to obtain appropriate licenses on acceptable terms or at all. Litigation could be costly and time-consuming but may be necessary to defend against infringement claims. 12 WE RELY ON THE LICENSE FROM PISA TO PROVIDE SOME OF OUR KEY SERVICES; ANY DETERIORATION OF OUR RELATIONSHIP WITH PISA'S MANAGEMENT COULD MATERIALLY AND ADVERSELY AFFECT OUR BUSINESS OPERATIONS. On October 30, 2012, we entered in to an Intellectual Property License and Consulting agreement with Public Issuer Stock Analytics, LLC (“PISA”), a related party, that provides us with the exclusive right to market and sell certain of PISA's proprietary intellectual property/software.The PISA software is crucial for us to provide the type of consulting services we intend to offer and for researching the viability of pricing structures within the industry.Although we have a good relationship with PISA's management, there is not guarantee that we will be able to renew the license when the term expires with substantially similar terms or at all. WE LICENSE TECHNOLOGY FROM THIRD PARTIES. IF WE ARE UNABLE TO MAINTAIN THESE LICENSES, OUR OPERATIONS AND FINANCIAL CONDITION MAY BE NEGATIVELY IMPACTED. We currently license technology from one third party, but intend to license additional technologies from other third parties. The loss of, our inability to maintain, or changes in material terms of these licenses could result in increased cost or delayed sales of our software and services, or may cause us to remove features from our products or services. We anticipate that we will continue to license technology from third parties in the future. This technology may not continue to be available on commercially reasonable terms, if at all. The impairment of these third-party relationships, especially if this impairment were to occur in unison, could result in delays in the delivery of our software and services until equivalent technology, if available, is identified, licensed and integrated. This delay could adversely affect our operating results and financial condition. THE TECHNOLOGY UNDERLYING OUR PRODUCTS AND SERVICES IS COMPLEX AND MAY CONTAIN UNKNOWN DEFECTS THAT COULD HARM OUR REPUTATION, RESULT IN PRODUCT LIABILITY OR DECREASE MARKET ACCEPTANCE OF OUR PRODUCTS. The technology underlying our products is complex and includes software that is internally developed and software licensed from third parties. These products have, and will in the future, contain errors or defects, particularly when first introduced or when new versions or enhancements are released. We may not discover defects that affect our current or new applications or enhancements until after they are sold and our insurance coverage may not be sufficient to cover our complete liability exposure. Any defects in our products and services could: • Damage our reputation • Cause our customers to initiate product liability suits against us • Increase our product development resources • Cause customers to cancel orders or potential customers to purchase competitive products or services • Delay release or market acceptance of our products, or otherwise adversely impact our relationships with our customers or • Cause us to allocate valuable engineering resources to fix our existing products, which may cause us to allocate fewer resources toward developing new products, or toward adding features to our existing products. 13 WE BEAR THE RISK OF LOSS OF MAJOR CLIENTS, NONPAYMENT FROM OUR CLIENTS AND THE POSSIBLE EFFECTS OF BANKRUPTCY FILINGS BY CLIENTS, WHICH COULD ADVERSELY AFFECT OUR FINANCIAL CONDITION AND RESULTS OF OPERATIONS. We intend to focus our business strategy on serving large corporate customers. While our strategy is intended to enable us to increase our revenues and earnings from our major corporate customers, the strategy also exposes us to increased risks arising from the possible loss of major customer accounts. If a large client experiences financial difficulty, or is otherwise unable to meet its obligations as they become due, our financial condition and results of operations could be adversely affected. Given the difficult economic environment, there is an increased risk of clients failing to pay or delaying payment. Once we begin to service more clients, if there is a significant amount of uncollected accounts receivables or customer defaults it would have a material adverse effect on our earnings and financial condition. In addition, we would have charge backs on existing accounts receivable and invoices on future sales of accounts receivable generated by such clients under our accounts receivable purchase agreements. IF A SUFFICIENT NUMBER OF CUSTOMERS DO NOT ACCEPT OUR PRODUCTS, OUR BUSINESS MAY NOT SUCCEED. We cannot predict how the market for our products and services will develop, and part of our strategic challenge will be to convince enterprise customers of the productivity, improved analysis suitability and other benefits of our services. As of the date of this filing, we only have one customer.Our future revenue and revenue growth rates will depend in large part on our success in delivering these services effectively, creating market acceptance for these services and meeting customer’s needs for new or enhanced services. If we fail to do so, our services will not achieve widespread market acceptance, and we may not generate sufficient revenue to offset our product development and selling and marketing costs, which will hurt our business. WE MAY NOT BE ABLE TO INNOVATE TO MEET THE NEEDS OF OUR TARGET MARKET. Our future success will continue to depend upon our ability to develop new products, product enhancements or service offerings that address future needs of our target markets and to respond to these changing standards and practices. The success of new products, product enhancements or service offerings depend on several factors, including the timely completion, quality and market acceptance of the product, enhancement or service. Our revenue could be reduced if we do not capitalize on our current market leadership by timely developing innovative new products, product enhancements or service offerings that will increase the likelihood that our products and services will be accepted in preference to the products and services of our current and future competitors. IF OUR MARKETING AND LEAD GENERATION EFFORTS ARE NOT SUCCESSFUL, OUR BUSINESS WILL BE HARMED. We believe that continued marketing efforts will be critical to achieve widespread acceptance of our products. Our marketing campaigns may not be successful given the expense required. For example, failure to adequately generate and develop sales leads could cause our future revenue growth to decrease. In addition, our inability to generate and cultivate sales leads into large organizations, where there is the potential for significant use of our products, could have a material effect on our business. We may not be able to identify and secure the number of strategic sales leads necessary to help generate marketplace acceptance of our services. If our marketing or lead-generation efforts are not successful, our business and operating results will be harmed. 14 PROVISIONS OF OUR ARTICLES OF INCORPORATION MAY DELAY OR PREVENT A TAKE-OVER WHICH MAY NOT BE IN THE BEST INTERESTS OF OUR STOCKHOLDERS. Our Articles of Incorporation authorize the issuance of up to 10,000,000 shares of preferred stock with such rights and preferences as maybe determined from time to time by our board of directors. Our board of directors may, without shareholder approval, issue additional classes of preferred stock with dividends, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of our common stock. IF THE MATERIAL WEAKNESSES OR OTHER DEFICIENCIES IN OUR INTERNAL ACCOUNTING PROCEDURES ARE NOT REMEDIATED, WE WILL NOT COMPLY WITH THE RULES UNDER THE SARBANES-OXLEY ACT RELATED TO ACCOUNTING CONTROLS AND PROCEDURES OR OUR STOCK PRICE COULD DECLINE SIGNIFICANTLY. Section 404 of the Sarbanes-Oxley Act required annual management assessments of the effectiveness of our internal controls over financial reporting commencing December 31, 2007. Our management concluded the financial statements included in our Annual Report on Form 10-K for the two-years ended December 31, 2012 and 2011, fairly present in all material respects our financial condition, results of operations and cash flows in conformity with accounting principles generally accepted in the U.S. Our management evaluated the effectiveness of our internal control over financial reporting as of December 31, 2012 and 2011 based on the control criteria established in a report entitled Internal Control — Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, our management concluded our internal control over financial reporting was not effective as of December 31, 2012 and 2011. During its evaluation, as of December 31, 2011 our management identified material weaknesses in our internal control over financial reporting and other deficiencies as described in our annual report on Form 10-K for the years then ended. As a result, our investors could lose confidence in us, which could result in a decline in our stock price. We are taking steps to remediate our material weaknesses. However, if we fail to achieve and maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude in the future that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to helping prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could decline significantly. In addition, we cannot be certain that additional material weaknesses or other significant deficiencies in our internal controls will not be discovered in the future. Risks Relating to Our Securities LACK OF LIQUIDITY There is currently only a limited public market for the Company’s Common Stock and there can be no assurance that a more robust trading market will develop further or be maintained in the future. 15 OUR COMMON STOCK IS A “PENNY STOCK” AND MAY BE DIFFICULT TO SELL. The SEC has adopted regulations which generally define a “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is less than $5.00 per share and, therefore, it may be designated as a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors to sell their shares. THE MARKET FOR PENNY STOCKS HAS EXPERIENCED NUMEROUS FRAUDS AND ABUSES WHICH COULD ADVERSELY IMPACT INVESTORS IN OUR STOCK. Penny stocks are frequent targets of fraud or market manipulation. Patterns of fraud and abuse include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · Boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · Wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses Our management is aware of the abuses that have occurred historically in the penny stock market. OUR STOCK PRICE IS VOLATILE, WHICH COULD ADVERSELY AFFECT YOUR INVESTMENT. Our stock price, like that of other computer software companies, is highly volatile. Our stock price may be affected by such factors as: · product development announcements by us or our competitors; · regulatory matters; · announcements in the software community; · intellectual property and legal matters; and · broader industry and market trends unrelated to our performance In addition, if our revenues or operating results in any period fail to meet the investment community’s expectations, there could be an immediate adverse impact on our stock price. OUR PUBLICLY FILED REPORTS ARE SUBJECT TO REVIEW BY THE SEC, AND ANY SIGNIFICANT CHANGES OR AMENDMENTS REQUIRED AS A RESULT OF ANY SUCH REVIEW MAY RESULT IN MATERIAL LIABILITY TO US AND MAY HAVE A MATERIAL ADVERSE IMPACT ON THE TRADING PRICE OF THE COMPANY’S COMMON STOCK. The reports of publicly traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements, and the SEC is required to undertake a comprehensive review of a company’s reports at least once every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. We could be required to modify, amend or reformulate information contained in prior filings as a result of an SEC review. Any modification, amendment or reformulation of information contained in such reports could be significant and result in material liability to us and have a material adverse impact on the trading price of the Company’s common stock. 16 STOCKHOLDER OWNERSHIP INTEREST IN OUR COMPANY MAY BE DILUTED AS A RESULT OF FUTURE FINANCINGS OR ADDITIONAL ACQUISITIONS. As previously stated, we need to raise additional capital to carry out our business plans.We may seek to raise these funds in public or private issuances of equity and such financings may take place in the near future or over the longer term. Sales of our securities offered through future equity offerings may result in substantial dilution to the interests of our current shareholders. The sale of a substantial number of securities to investors, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. In addition, we have issued shares of our common stock for various consulting services or license agreements in the past and may do so in the future, which may also result in substantial dilution to the interests of our current shareholders. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. ITEM 2.DESCRIPTION OF PROPERTY. Our principal executive offices are located at 2600 E. Southlake Boulevard, Suite 120-366, Southlake, Texas, 76092, which are the offices of J.H. Brech, LLC, a company with whom we maintained a consulting agreement until May 2011.The use of the office space was included in our consulting arrangement with J.H. Brech, LLC and although the consulting agreement terminated, we continue to use the space rent free.We expect to continue to use these facilities until such time as we begin generating revenues from our operations and because of our past relationship with J.H. Brech, we do not anticipate them charging us rent for such usage. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any pending or threatened litigation. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable to our operations. PART II ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS. Market Price of and Dividends on Common Equity and Related Stockholder Matters Our common stock currently trades on the OTCQB under the symbol, "IORG."Our common stock was also quoted in the over-the-counter bulletin board until May 21, 2012, for failure to be current in our SEC filings.(See "Risk Factors"). 17 The reported high and low last sale prices for the common stock are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low First quarter ended March 31, 2011 Second quarter ended June 30, 2011 Third quarter ended September 30, 2011 Fourth quarter ended December 31, 2011 First quarter ended March 31, 2012 Second quarter ended June 30, 2012 Third quarter ended September 30, 2012 Fourth quarter ended December 31, 2012 The last sale price of our common stock as reported on the OTC QB was $0.25 on April 11, 2013.As of April 11, 2013, there were approximately 113 record owners of our common stock. Dividend Policy We have never paid cash dividends on our common stock.Under Texas law, we are prohibited from paying dividends on our common stock if (1) our surplus is less than the amount required by Section 21.313 of the Texas Business Organizations Code to be transferred to stated capital at the time the share dividend is made; or (2) the share dividend will be made to a holder of shares of any other class or series, unless (A)our Articles of Incorporation provide for the dividend; or (B) the share dividend is authorized by the holders of at least a majority of the outstanding shares of the class or series in which the share dividend is to be made.We have no present intention to declare or pay dividends on shares of our common stock. Recent Sales of Unregistered Securities Other than the sales listed below, information on any and all equity securities we have sold during the period covered by this Report that were not registered under the Securities Act of 1933, as amended, are included in a previously filed Quarterly Report on Form 10-Q or in a Current Report on Form 8-K. On October 31, 2012, J.H. Brech, LLC converted outstanding notes into shares of common stock at $1 per share. All of the transactions listed above were made pursuant to the exemption from the registration provisions of the Securities Act of 1933, as amended, provided by Section 4(2) of the Securities Act for sales not involving a public offering.The securities issued have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to a smaller reporting company. 18 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operation for 2012 and 2011 should be read in conjunction with the financial statements and the notes to those statements that are included elsewhere in this report. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Item 1A. Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Form 10-K.We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Overview We are a development stage company that was organized for the purpose of providing internet consulting and "back office" services to other companies.Our business plan is to become an integrated provider of outsourced IT services, Software as a Service (SaaS) applications, Public Issuer Stock Analytics (“PISA”) software applications, enterprise support, and business process outsourcing services.Our target market is publicly-traded, emerging growth companies in need of rapidly expanded IT services.Primarily we intend to focus on publicly traded companies to allow us to evaluate the financial position and business situation of prospective clients due to the inherent transparency required with publicly traded firms.Our business plan is to deliver services that include the selection and implementation of packaged software and the design, construction, testing, and integration of new systems.We expect that our outsourcing services segment will provide help desk and infrastructure support around-the-clock for our clients. We have been exploring consulting services to publicly traded companies focusing on data and information regarding their shareholder base and trading activities. It is expected that these services would integrate with both the Infrastructure Solutions and the Consulting and Applications Solutions business strategies that we have developed. There have been exploratory meetings with possible vendors, clients and data providers. The business that has been conducted since January 1, 2011, has been focused on obtaining the licensing for software from a related party which would be crucial for providing the consulting services, as well as researching the viability of pricing structures within the industry. We obtained such license in October 2012 as further described below. In October 2012, we executed an Intellectual Property License and Consulting Agreement (the “PISA Agreement”) with Public Issuer Stock Analytics, LLC (“PISA”) that provides us the exclusive right to market and sell services associated with certain proprietary intellectual property owned by PISA.PISA further agreed to act as a consultant to us, providing the actual services associated with the certain proprietary intellectual property.The term of the PISA Agreement is for three years.Under the PISA Agreement, PISA is entitled to the following compensation: 250,000 shares of common stock when the PISA Agreement was executed; 20,000 common shares per month based on the closing price of our common stock on the last business day of each respective month (the "Share Royalty"); and 1%, 2% or 3% of gross sales, due on a quarterly basis, up and until the second anniversary, third anniversary or termination of the agreement, respectively (the "Gross Sales Royalty").If no gross sales exist for a given period, PISA's only compensation for such period shall be the Share Royalty.The Gross Sales Royalty may be paid in cash or restricted shares of common stock; if paid in common stock, such stock shall be issued based on the market close on the last business day of each month in each quarter as such market close is found in Bloomberg.PISA had gross sales of $4,600 in December 2012 and gross sales of $5,600 in January 2013.As of the date of this Report, PISA has received the initial 250,000 shares of common stock due upon execution of the agreement and an aggregate of 100,000 shares as Share Royalty, and 10,200 based on Gross Sales Royalty. 19 As described later in this section, our ability to fully implement our business plan is dependent both on implementing the licensing agreement with the related party as well as raising sufficient capital to fund the further development of our company.Going forward, we expect that our efforts will be focused on parallel courses to achieve both of these goals.While we have raised funds in private offerings, there are no assurances, however, that we will be able to raise all of the necessary capital and without access to funding we will be unable to pursue other aspects of our business development and may have to cease operations completely. Going Concern We have incurred net losses of approximately $3,400,000 since inception through December 31, 2012.The report of our independent registered public accounting firm on our financial statements for the year ended December 31, 2012 contains an explanatory paragraph regarding our ability to continue as a going concern based upon our operating losses and need to raise additional capital.These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.There are no assurances we will be successful in our efforts to increase our revenues and report profitable operations or to continue as a going concern, in which event investors would lose their entire investment in our company. Plan of Operations To date, we have funded our activities through debt as well as through working capital advances from related parties.To fully organize our company and implement the first phase of our business model, we will need to raise approximately $2.5 million in addition to the funds necessary to satisfy our existing obligations.In March 2011, we raised $100,000 in a private placement of our securities.In September 2012, we raised $250,000 in a private placement of our common stock and we continue to seek the additional necessary capital. Given the development stage nature of our company and the current status of the capital markets, there are no assurances we will be able to raise all of the necessary capital.Even if we are ultimately able to raise the capital, there are no assurances that our business model will be successful or that we will ever generate revenues from our operations. Results of Operations For the Year Ended December 31, 2012 Compared to the Year Ended December 31, 2011 During the years ended December 31, 2012 and 2011, we did not recognize any revenue from our operational activities.We do not expect to recognize revenues from our operational activities in 2012, as management is focused on the securing the licensing agreement with the related party as well as raising sufficient capital to fund the further development of our company. 20 During the year ended December 31, 2012, we recognized operational expenses of $218,784 compared to $407,020 during the year ended December 31, 2011.The decrease of $188,236 or46% was a result of the reduced professional fees. We expect that these expenses will continue to increase during 2013 as we begin to further implement our business plan, although we are unable at this time to quantify the actual amount of this anticipated increase as it will be based upon our varying level of operations. During the year ended December 31, 2012, we recognized a net loss of $289,742 compared to $482,061 for the year ended December 31, 2011.The decrease of $192,319 or 40% was attributable to the reduced professional fees. Liquidity and Capital Resources At December 31, 2012, we had a working capital deficit of $1,533,783. Historically, we have relied upon debt funding,advances and loans from related parties to fund our cash needs. During the year ended December 31, 2012, we sold 500,000 shares of common stock at $0.50 per share for net proceeds of $250,000.During the year ended December 31, 2010, J.H. Brech, LLC made working capital advances totaling of $104,644.This amount is non-interest bearing and due on demand.At December 31, 2012, we owe a total of $121,693, under the working capital line of credit. On October 31, 2012, the balance of notes totaling $471,201, along with $61,449 of accrued and unpaid interest,owed to J.H. Brech, LLC, was converted at $1 per share to 532,650 shares of common stock. Our balance sheet at December 31, 2012 includes $453,290 of accrued contingencies.This amount represents an estimate of certain operating liabilities which may have been incurred by prior management that we are unable to confirm. At December 31, 2012 we have $521,000 principal amount and $216,771 of accrued but unpaid interest due under the terms of various promissory notes to third parties.These notes, which are unsecured, are all in default and we do not have sufficient funds to repay these obligations.As a result of the default, the note holders could enforce their rights under these notes at any time. We have not generated any revenues and we are dependent upon advances from a related party to fund our ongoing general and administrative expenses and satisfy our obligations.We need to initially raise $500,000 to fund the initial launch of our business plan, in addition to funds necessary to satisfy our current obligations.We do not, however, have any agreements or understanding with any third party to provide this financing.Until we can raise the necessary funds, we will be unable to further implement our business plan.Given the development stage nature of our company and the thinly traded nature of the public market for our common stock, there are no assurances we will be able to raise the necessary capital.If we are unable to raise capital as necessary, our ability to continue as a going concern is in jeopardy and investors could lose their entire investment in our company. 21 Conversion of Debt to Equity On October 31, 2012, J.H. Brech converted a total of $471,201 of convertible notes payable and accrued interest of $61,449 into 532,650 shares of common stock at a price of $1.00 per share.The underlying common stock issued has not been registered under the Securities Act and may not be offered or sold absent registration or an applicable exemption from registration requirements. Private Placement We offered and sold 500,000 unregistered securities in the form of restricted common stock, par value $.0001, at a price of two-hundred and fifty thousand dollars ($250,000) to an investor, with the sale closing on September 14, 2012. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with U.S. GAAP. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. A summary of significant accounting policies is included in Note 1 to the financial statements included in this report.Management believes that the application of these policies on a consistent basis enables us to provide useful and reliable financial information about our operating results and financial condition. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for a smaller reporting company. 22 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Report of Independent Registered Public Accounting Firm To the Board of Directors of Intreorg Systems, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Intreorg Systems, Inc. (the “Company”) as of December 31, 2012 and 2011, and the related statements of operations, stockholders' deficit, and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Intreorg Systems, Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2013 raise substantial doubt about its ability to continue as a going concern. The 2012 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas April 11, 2013 23 INTREorg Systems, Inc. (A Development Stage Company) Balance Sheets December 31, December 31, ASSETS: Current Assets: Cash $ $
